                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


    DWIGHT HARRIS                                                 CIVIL ACTION

    VERSUS                                                        No. 18-857

    JEAN LOVETT, ET AL.                                           SECTION: “J”(1)


                                             ORDER

        Before the Court is a Motion to Dismiss for Failure to State a Claim (Rec. Doc.

62) by Defendant Karen Belmudes. Plaintiff Dwight Harris, proceeding pro se, has

not responded to the motion. On frivolousness review pursuant to 28 U.S.C. § 1915A,

the Magistrate Judge determined that Plaintiff’s claims against Belmudes were not

frivolous.1

        Plaintiff was diagnosed with three kidney stones while incarcerated. 2 He

alleges he requested treatment but Belmudes, the registered nurse on duty, ignored

his pain.3 As a result, he filed an emergency medical request because he experienced

pain while urinating and asked the sergeant on duty to call her about his complaints.4

Plaintiff further alleges that he was then taken to medical but Belmudes failed to

provide him with medical care.5

        In her motion, Belmudes contends that Plaintiff’s claims are directly

contradicted by his medical records.6 Specifically, she contends that she saw Plaintiff


1 (Rec. Doc. 41, at 13).
2 Id. at 4.
3 Id.
4 Id.
5 Id. at 5, 12.
6 These records were submitted as an attachment to an earlier motion to dismiss. (Rec. Doc. 24-1).
on January 20, 2018, and conducted a urinalysis on him, the results of which were

negative or normal. She also advised him of his next appointment.

        In considering a motion to dismiss, the Court ordinarily must limit itself to the

contents of the pleadings and attachments thereto. Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498 (5th Cir. 2000).         However, the Court may consider

documents attached to a motion to dismiss “‘if they are referred to in the plaintiff’s

complaint and are central to [his] claim.’”      Id. (citation omitted).   As Plaintiff’s

pleadings refer to his medical records and he brings a claim of medical indifference

against Belmudes, his medical records are properly considered here. See id.

        Plaintiff’s medical records reflect that he was seen by Belmudes on January

20, 2018, after complaining about his kidney stones.7 Belmudes informed him that

three “tiny,” non-obstructing kidney stones were found and conducted a urinalysis on

him, the results of which were “clear, yellow, and negative.”8 Plaintiff’s medical

records indicate that he “repeatedly” asked for pain medication, but Belmudes did not

take his vital signs because he was “calling this nurse ‘piece of shit’ [sic] and making

hostile remarks.”9            Belmudes also reminded him that he had a scheduled

appointment in approximately two days.10

        Thus, the record reflects that Belmudes did not treat Plaintiff not because of

deliberate indifference, but because his condition was not sufficiently severe and

because he was being belligerent and uncooperative. See Gobert v. Caldwell, 463 F.3d


7 (Rec. Doc. 24-1, at 132).
8 Id.; see also id. at 31.
9 (Rec. Doc. 24-1, at 132).
10 Id.




                                             2
339, 345 (5th Cir. 2006) (stating that, for a claim of medical indifference, a plaintiff

“must first prove exposure to a substantial risk of serious harm”); see also id. at 346

n.25 (“Failure to comply with medical instructions is another factor for [courts] to

consider in evaluating deliberate indifference.”). Additionally, to the extent Plaintiff

brings state law claims against Belmudes for the deficient medical care he received,

he has failed to provide any evidence that his claims were submitted to the medical

review panel before filing this action.        See LA. REV. STAT. ANN. § 40:1231.8;

Castellanos v. Jefferson Par. Corr. Ctr. No. 07-7796, 2008 WL 3975606, at *5 (E.D.

La. Aug. 22, 2008).

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Karen Belmudes’s Motion to

Dismiss for Failure to State a Claim (Rec. Doc. 55) is GRANTED, and Plaintiff’s

claims against her are DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana this 24th day of September, 2019.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE




                                           3
